VENTERS, J.,
dissents by separate opinion:
I cannot join the Majority opinion because I believe it deviates from our well-established rules for evaluating the compe*135teney of a -witness pursuant to KRE 601, Mack v. Commonwealth, 860 S.W.2d 275 (Ky.1993), and Bart v. Commonwealth, 951 S.W.2d 576, 579 (Ky.1997). The Majority opinion substantially weakens the wall that protects witnesses from the unwarranted and humiliating intrusion of exploratory mental health evaluations, especially victims in rape and sexual abuse cases, and will further discourage victims and witnesses from reporting crimes and testifying against their assailants.
As evidenced by the heading in the Majority opinion titled, “Competency Hearing and Independent Evaluation,” the Majority conflates the issue of C.P.’s competence as a witness and whether he should have been compelled to submit to a psychological evaluation so that the defense could impeach his testimony at trial. The Majority ignores the fact that Perry never requested an independent evaluation of the witness in connection with his motion to challenge C.P.’s competence under KRE 601. Perhaps he chose not to do so because our prevailing case law prohibits such evaluations. In Bart v. Commonwealth, 951 S.W.2d at 579, we said:
We are unpersuaded that a defendant should be entitled to an independent evaluation of a nonparty witness to enhance his or her position in a competency hearing. We have long left witness competency decisions to the trial courts of this Commonwealth, and we perceive no compelling reason to disturb the traditional approach that the trial judge is in the best position to make these decisions.2
The trial judge afforded Perry a full and fair hearing, giving Perry the chance to offer whatever proof he wanted of C.P.’s incompetence. He could have offered evidence to show anything in C.P.’s personal history, or elsewhere, that could support a finding that C.P. did not meet the competency standards we have established in KRE 601; but he did not.
After hearing arguments on the issue, the trial judge found C.P. to be competent to testify, citing C.P.’s age of nearly 16 years, his 84 IQ, his unquestioned ability to communicate, and his history of juvenile adjudications during which his competency had never been doubted. The evidence established that C.P. was making A’s and B’s in school. The determination of whether a child witness is competent to testify is within the sound discretion of the trial court. Howard v. Commonwealth, 318 S.W.3d 607, 612 (Ky.App.2010). Here, the trial court characterized Perry’s motion as “frivolous” and summarily denied the motion subject to reconsideration upon the presentation of additional evidence of incompetency to testify. Perry never presented additional evidence of incompetency. The trial court manifestly did not abuse its discretion in determining that the victim was competent to testify.
Perry could have moved for an expert to evaluate C.P.’s competence or for funds to employ an expert to advise his counsel on the possible psychological ramifications of C.P.’s history and habits. He did not. *136Was the trial judge supposed to sua sponte take the extreme step of forcing a witness to undergo a mental evaluation? Or, was the judge expected to offer Perry unrequested funds to obtain an expert consultant? I don’t think so; the Majority apparently does.
What Perry did was wait until well after the ruling on his competency issue, and then less than 24 hours before the commencement of his trial, he presented the trial judge with a “Motion for Evaluation” seeking an “independent evaluation of C.P. by a licensed psychologist,” citing to CR 35.013 and Mack v. Commonwealth. It was well within the trial court’s discretion to deny the motion simply because of its untimely presentation on the eve of trial.
CR 35.01 is a civil rule that permits the court in limited circumstances to order a physical or mental evaluation of “a party, or of a person in the custody or under the legal control of a party.” However, because a putative victim in a criminal case is not “a party, or a person in the custody or under the legal control of a party” the rule is obviously inapplicable to this type of situation. See Mack v. Commonwealth, 860 S.W.2d 275. Thus, Perry’s reliance upon CR 35.01 was misplaced and the trial judge properly rejected it.
Of course, as we explained in Mack, due process and fundamental fairness entitle a criminal defendant to explore the complaining witness’s mental condition, to seek relevant medical and psychological records relevant to the issue, to have the records examined by an expert witness, and to introduce the expert witness’s conclusions if the testimony otherwise meets the applicable rules for admissibility. See Id. As now encapsulated in Mack, for criminal defendants to obtain the additional invasion of a "victim’s personal life by forcing her into mental evaluation, they must show that due process and fairness compels the examination and that there is a “substantial possibility” that an examination would provide “genuinely relevant and beneficial evidence.” 860 S.W.2d at 277; see also Turner v. Commonwealth, 767 S.W.2d 557 (Ky.1988).
I respectfully submit that Perry utterly failed to satisfy those standards. Without any evidentiary basis whatsoever — because Perry presented none — the Majority “finds” what eluded the experienced trial judge: that a troubled life, a prescription for Seroquel,4 and an apparently concocted tale about being abused by several members of his own family is all that is needed to establish a “substantial possibility” that a psychological examination would provide “genuinely relevant and beneficial evidence.” And based upon that, and that alone, victims of sexual abuse, rape, and other crimes will be forced to undergo a *137humiliating psychological evaluation so that it can be determined if they are fit to appear as witnesses in our courts.
This case is not at all about the “competence” of C.P. He is clearly “competent” as we have defined that term for centuries. The Majority’s real concern about the fairness of Perry’s trial seems to arise not from C.P.’s competence or incompetence, but from his apparent lack of truthfulness as manifested in one meeting with his counselor. This concern is far better addressed through traditional rules for impeachment of witnesses under KRE 608,5 and by vigorous cross-examination; not by using KRE 601 to ban the victim’s testimony from the courtroom.
C.P. may, as the Majority suspects, be an inveterate liar, one who lies whenever it is convenient or advantageous for him to do so. Or, he may not be. However, in the long tradition of our jurisprudence, we do not silence the habitual liar and banish him from the witness stand. We impeach the habitual liar by exposing the lies. The established wisdom of our legal tradition, especially in criminal trials, holds that the people on the jury, not professional psychological “experts,” are the best arbiters of a witness’s truthfulness. The opinion we render today upsets that tradition.
Under the Majority’s evisceration of this basic principle, a measurable portion of our citizenry could be barred from testifying in cases because, unfortunately, habitual and customary liars are all too plentiful. For example, fraud-oriented crimes often involve situations in which everything the participants do and say over a long period of time is an entire fabrication such that all of the members of a conspiracy to commit fraud might now be deemed incompetent to testify. In this vein, Bernard Madoff may have told many more lies than C.P. ever will. Would the majority suggest that someone like Madoff is incompetent to testify under KRE 601(d)? Of course not, because the purpose of that provision is not to weed out dishonest witnesses; it is to allow testimony from all but those who lack the minimal abilities of comprehension and communication.
KRE 601 establishes a presumption of competency and allows disqualification of a witness “only upon proof of incompetency.” Burton v. Commonwealth, 300 S.W.3d 126, 142 (Ky.2009). Contrary to the Majority’s application of the provision in this case, a propensity to lie does not equate to incompetence to testify, as the following sampling of cases plainly illustrates: United States v. Zizzo, 120 F.3d 1338, 1347 (7th Cir.1997) (“[E]ven the most dastardly scoundrels, cheats, and liars are generally competent to testify.”); Staton v. State, 428 N.E.2d 1203, 1205-06 (Ind.1981) (It *138was not abuse of discretion to find the nine-year-old child witness to be competent to testify, even though her aunt testified that the child was “a born liar.”); United States v. Greenberg, 419 F.2d 808, 809 (3d Cir.1969) (rejecting a defendant’s argument on appeal that a perjurer should not have been allowed to testify against him); United States v. Margolis, 138 F.2d 1002, 1004 (3d Cir.1943) (“The appellant contends that because [the witness] was an admitted perjurer his testimony should not have been considered. Even a convicted perjurer, however, may testify competently. The jury must determine his credibility”).
In summary, I disagree with the Majority opinion because of what I consider its detrimental effects on well-considered, firmly-established, and sound principles of law. I also dissent from the Majority opinion because the trial judge did not err. He ruled upon Perry’s challenge to C.P.’s competence based upon the evidence and arguments Perry put before him. That is, what a trial judge is expected to do. The judge was not asked to, and thus did not, order a psychological evaluation of C.P. There was no justification for the judge to do so sua sponte. When Perry did finally, on the day before the trial started, move for a professional evaluation of C.P., he presented no good cause for the judge to derail the scheduled trial. I believe the trial judge handled this case in exemplary fashion.
Notwithstanding my disagreement with the Majority’s analysis of the essential issues on appeal, even under the Majority’s view, reversal is not the proper remedy. The Majority has reversed Perry’s conviction because the trial judge did not order a psychological evaluation of the victim and directs the trial judge to reconsider C.P.’s competence in light of the psychological evaluation to be conducted. The Majority also reverses the conviction because the record does not show that the trial court properly considered Dennis v. Commonwealth, 306 S.W.3d 466 (Ky.2010), when it refused to allow impeachment of C.P.’s claim of being a victim of multiple incidents of sexual abuse, and directs the trial judge to reconsider the issue based upon the new explanation of Dennis set forth in the majority opinion. It is possible that in each instance, upon reconsideration as directed by the Majority opinion, the trial court will resolve the matter in the Commonwealth’s favor, meaning that our decision herein effects no practical change in the evidence that the jury considered. Yet, with the conviction reversed, there is no alternative to a new trial if the Commonwealth elects to proceed with the prosecution.
The better remedy would be to order a retrospective competency hearing, as we have done when a trial court has improperly refused a hearing on the defendant’s competency. I see no reason why the same remedy should not be adopted when we fault a trial court for not properly hearing the issue of a witness’s competence. The trial court’s consideration of the victim’s allegedly “false” accusations under our new iteration of the Dennis standard could, likewise, be conducted in the nature of a retrospective hearing to see if the result is different. If it is, then and only then, would a new trial be required.
For the reasons expressed above, I respectfully dissent. Minton, C.J., joins.

. Lest one assume that C.P. presented more compelling symptoms of incompetence, consider that Bart involved a request to have experts evaluate the competence of a 15 year-old witness whose tales included hearing "voices [that] told her to do wrong things” and "voices [] of demons” telling her to kill herself and other people, seeing and talking to her dead grandmother and her dead father, seeing demons with "thick eyebrows that came straight down, ears pointed, with real sharp teeth” and demons with animal bodies. "Yet, a review of the videotaped hearing also reveals a polite and rather articulate fifteen year old who testified that she knew the difference between the truth and lies. The victim demonstrated the ability to observe, recollect, and relate the facts.” Id. at 578-79.


. CR 35.01 provides: "When the mental or physical condition (including the blood group) of a party, or of a person in the custody or under the legal control of a party, is in controversy, the court in which the action is pending may order the party to submit to a physical or mental examination by a physician, dentist or appropriate health care expert, or to produce for examination the person in his custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.” Because a victim is not a party, or a person in the custody or under the legal control of a party, the rule is obviously inapplicable to this type of situation. See Ban v. Commonwealth, supra note 1.


. The Majority describes Seroquel as a "powerful psychotropic drug” but for all that can be gleaned from the record, it is as likely to act as a truth serum as it is to render a witness incredible. Perry could have offered evidence on the point, but he did not.


. KRE 608 provides that "(a) Opinion and reputation evidence of character. The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to these limitations: (1) the evidence may refer only to character for truthfulness or untruthfulness, and (2) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise, (b) Specific instances of conduct. Specific instances of the conduct of a witness, for the purpose of attacking or supporting the witness’ credibility, other than conviction of crime as provided in Rule 609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness: (1) concerning the witness’ character for truthfulness or untruthfulness, or (2) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified. No specific instance of conduct of a witness may be the subject of inquiry under this provision unless the cross-examiner has a factual basis for the subject matter of his inquiry.”